Citation Nr: 1612807	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left radial nerve paresthesia, to include as secondary to service-connected left shoulder separation status post open reduction internal fixation with degenerative joint disease (claimed as left collarbone injury and shoulder arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veteran Affairs (VA), which in pertinent part, denied entitlement to service connection for left radial nerve paresthesia.  Jurisdiction of the claims file is with the RO in Fargo, North Dakota. 

In December 2012, the Board remanded the Veteran's claim for service connection for left radial nerve paresthesia so that the Veteran could be afforded a VA examination to determine the etiology of his condition.  The RO then readjudicated the Veteran's claims and issued a supplemental statement of the case (SSOC) in July 2013 and then returned this matter to the Board for further appellate consideration.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

For reasons expressed below, the claims on appeal are, again, being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded a VA examination in May 2009 to determine the etiology of his left radial nerve paresthesia.  The examiner opined that he could not state whether the Veteran's left radial nerve paresthesia was caused by military service without resorting to speculation.  In a December 2012 decision, the Board found that the examination was inadequate as the examiner did not provide any explanation as to why an opinion as to the etiology of the Veteran's left radial nerve paresthesia could not be rendered and what, if any, additional evidence would be necessary for the examiner to make such a determination.

The Veteran was afforded a new VA examination in June 2013.  The VA examiner found that after full review and full examination, the Veteran did not show any signs or symptoms of radial nerve pathology.  The examiner indicated that the Veteran denied tingling, numbness or weakness of the elbow, forearm or hand and had full strength and normal sensory. 

The Board finds that while the examiner addressed whether the Veteran had any current left radial nerve paresthesia, he did not fully comply with the Board's December 2012 remand instructions.  Specifically, the examiner was instructed to discuss whether it is at least as likely as not (50 percent probability or more) that the Veteran's left radial nerve paresthesia was caused by or is etiologically related to any incident of active service.  The examiner was also instructed to discuss the likelihood that the Veteran's left radial nerve paresthesia is related to his accident in service when he sustained a separation of his left shoulder and the resulting service-connected left shoulder disability.

The Board notes that the Veteran was afforded another VA examination in February 2016 for his left shoulder disability, however, that VA examination did not address the etiology of the Veteran's left radial nerve paresthesia. 

Under these circumstances, the Board finds that the opinion obtained is inadequate and that remand is necessary to obtain further VA medical opinion in this regard.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board notes that the Veteran was diagnosed with intermittent left radial nerve paresthesia by a VA examiner in May 2009.  The Veteran filed his claim in November 2008.  The Court has found that the requirement of a "current disability" is satisfied if a disorder is diagnosed during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds that the Veteran has a current disability for VA purposes.  Additionally, although the Veteran denied tingling, numbness or weakness of the elbow, forearm or hand on examination in June 2013, the Board notes that VA treatment records dated November 2014 indicate that the Veteran again experienced tingling and numbness in his hand. 

Thus, the ultimate question is whether there is a relationship, or nexus, between the Veteran's currently-diagnosed left radial nerve paresthesia and his service, to include whether the Veteran's left radial nerve paresthesia is proximately due to or aggravated by his service-connect left shoulder disability.  Therefore, the Board finds that an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain additional VA treatment records dated from October 2015 to the present, and associate them with the claims file.

2.   Return the file to the VA examiner who conducted the Veteran's June 2013 peripheral nerves examination.  If the June 2013 examiner is not available, the claims file should be provided to another individual to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

Following a review of the record to specifically include the Veteran's May 2009 VA examination where the Veteran was diagnosed with intermittent left radial nerve paresthesia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left radial nerve paresthesia is related to his service.

A rationale for all opinions expressed should be furnished.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left radial nerve paresthesia (a) was caused by, OR (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected left shoulder disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

3.   Readjudicate the claims on appeal in light of the pertinent evidence added to the record (to particularly include all the evidence that was added to the claims file since the last adjudication).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






